DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the air direction components" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spielman (US 3,229,748).
With respect to claims 1, 10, and 11 Spielman discloses a multi-fuel isolated impulse initiator comprising
a fuel source [reference character 16] equipped with a control valve1;
an air source [reference character 14] equipped with a control valve [reference characters 60, 62, 48, and 168];
a removable air flow insert [reference character 90] having opposing inlet and outlet faces [see annotated Fig. below];
an air expansion chamber [reference character 50] fluidly connected to both the air source and the inlet face of the removable air flow insert, and an igniter assembly [reference character 140] having a sparking tip;
wherein the removable air flow insert further comprises channels [reference character 92] traversing from the inlet face to the outlet face of the air flow insert.

                         
    PNG
    media_image1.png
    740
    626
    media_image1.png
    Greyscale

	With respect to claims 2 and 12 Spielman discloses that the air flow insert comprises air direction components [reference character 110] on its outlet face.
	With respect to claims 4 and 14 Spielman discloses a conversion chamber [reference character 112] fluidly connected to the outlet face of the air flow insert.
	With respect to claims 5 and 15 Spielman discloses that the fuel source further comprising a closed fuel pathway [reference characters 52 and 86] traversing the air flow insert to provide a fuel outlet [reference character 180] on the outlet face of the air flow insert.
	With respect to claims 6 and 16 Spielman discloses the sparking tip is positioned on the outlet face of the air flow insert and in the vicinity of the fuel outlet [see Fig. 1].
	With respect to claims 7 and 17 Spielman disclose that the igniter assembly comprises a sparking tip located on the outlet face of the air flow insert [see Fig. 1].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spielman (US 3,229,748).
With respect to claims 9 and 19 Spielman does not explicitly disclose that the fuel is selected from the group consisting of diesel, propane, natural gas, and kerosene, disclosing only “fuel gas” [e.g. column 3 line 30]. However, the examiner takes Official Notice that it is well known and common in the art to use natural gas to fuel burners operating on a gaseous fuel because it is the most commonly used municipally supplied gas. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Spielman by using natural gas in view of Official Notice because it is well known and common in the art to use natural gas to fuel burners operating on a gaseous fuel because it is the most commonly used municipally supplied gas.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spielman (US 3,229,748) in view of Kim et. al (US 6,234,785).
With respect to claims 3 and 13 Spielman discloses that the air direction components comprise vents [reference character 110].
Spielman does not disclose that the air direction components comprise vanes, and channels to alter the flow pattern of air.
Kim discloses a swirl plate [reference character 20] for a burner that includes vanes [reference characters 24a-24b in Fig. 7] and channels [the space between reference characters 24a and 24b] to alter the flow pattern of the air and improve both flame stability and combustion performance of the burner [column 3 lines 1-6]. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Spielman by incorporating the swirl plate taught by Kim on the downstream surface of the air flow insert in order to improve both flame stability and combustion performance of the burner [column 3 lines 1-6 of Kim]. 

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spielman (US 3,229,748) in view of Gangemi et. al (US 2,592,267).
With respect to claims 8 and 18 Spielman does not disclose an air holding tank connected to the air expansion chamber.
Gangemi discloses a vehicle mounted torch [reference character 35] that is connected via a conduit to a tank [reference character 40] holding compressed air which is pressurized with an air compressor driven from a gasoline engine [column 2 lines 21-25].
It would have bee obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Spielman by providing the air via a tank holding compressed air which is pressurized with an air compressor driven from a gasoline engine, as taught by Gangemi, in order to allow the burner system to be mounted to a portable device which may not be able to accommodate a continuously operating blower.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A person having ordinary skill in the art would understand that the presence of a control valve (at minimum a shutoff valve) would be an inherent structural feature present at some point upstream of the burner in the gas deliver train.